Case 1:18-cv-25428-CI\/|A Document 1 Entered on FLSD Docket 12/26/2018 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

Case No. -CIV-

ROSDELEN MARQUES,

Plaintiff,
v.
CLUB MADONNA, INC.

Defendant.

/
COMPLAINT

COMES NOW the Plaintiff, ROSDELEN MARQUES (“Plaintifi”), by and through the
undersigned counsel, hereby files this Cornplaint and sues Defendant, CLUB MADONNA
(“Defendant”), and in support avers as foilows:

.}URISDICTION. PARTIES AND VENUE
1. This is an action by the Plaintiff and other similarly»situated individuals for damages
exceeding the jurisdictional limits of this Court excluding attorney’s fees or cost for
damages pursuant to 28 U.S.C. Sections 1331 and 1343, in as much as the matter is in

controversy is brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.

Sections 2000e et seq., to redress injury done to the Plaintiff by the Defendant for

discriminatory treatment on the basis of gender, sexual harassment, retaliatory discharge

found on Plaintiff’s complaints of discrimination in the workplace
2. Plaintiff is a resident of Miami-Dade County, Florida, and Defendant is situated in
Miarni-Dade County, Florida within the jurisdiction of this Honorabie Court.

3. Defendant is a Florida Corporation doing business in Miami-Dade County, Florida

Case 1:18-cv-25428-C|\/|A Document 1 Entered on FLSD Docket 12/26/2018 Page 2 of 8

lO.

ll

12.

Defendant is a “person” and/or an “employer” pursuant to Title VII of the Civil Rights
Act of 1964, 42 U.S.C. Sections 2000e et seq., since it employs fifteen or more
employees for the applicable statutory period; and it is subject to the employment
discrimination provisions of the applicable statute.

Defendant is a “person” within the purview of Title Vll of the Civil Rights Act of 1964,
42 U.S.C. Sections 2000e et seq.

At all times material hereto Defendant is an “employer” within the meaning of Title VII
of the Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq.

At all times hereto, Plaintiff Was an “employee” within the meaning of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. Sections 2000e et seq.

Plaintiff is a female former employee of the Defendant and is a member of a class of
persons protected from discrimination in her employment

Plaintiff previously filed a timely charge of employment discrimination with the Equal
Employment Opportunity Comrnission, the agency which is responsible for investigating
claims of empioyment discrimination

All conditions precedent for the filing of this action before this Court have been
previously met, including the exhaustion of all pertinent administrative procedures and
remedies.

FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

. On or about July 2009, Plaintiff began her employment with the Defendant.

During her time of employment with the Defendant, the Plaintiff Was verbally sexually

harassed by her superior, Leroy Griffith.

Case 1:18-cv-25428-C|\/|A Document 1 Entered on FLSD Docket 12/26/2018 Page 3 of 8

13.

14.

15.

16.

17.

lS.

19.

20.

21.

22.

During her time with the Defendant, Leroy Griffith made numerous unwanted verbal
remarks upon Plaintiff

Plaintiff objected to these sexual remarks.

After Plaintiff voiced her complaints of sexual harassment in the workplace, the Plaintiff
was terminated shortly thereafter in retaliation of her complaints

Plaintiff has suffered damages from the conduct of Leroy Griffith, the Defendant and
their agents.

COUNT I
SEXUAL HARASSMENT

Plaintiff reasserts her allegations in paragraph 1-16 as fully set forth herein.
Section 200e-2 of Title VII of the Civil Rights Act of 1964 states in relevant part:
“(1) lt shall be an unlawful employment practice for an employer:

(a) To fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to compensation,
terms, conditions, or privileges of employment, because of such
individual’s race, color, religion, sex, national origin.”

As part of its prohibitions, Title VII prohibits sexual harassment

The conduct to which Plaintiff was subjected was severe, pervasive, physically
threatening, humiliating, and unreasonably interfered with Plaintiff’s work performance
violation of Title VII.

The sexually harassing conduct to which Plaintiff was subjected was perpetrated against
as a result of her sex (female), and constituted actionable sexual harassment.
Defendant’s alleged basis for its adverse conduct against Plaintiff and Plaintiff’s

termination are pre-textual and asserted only to cover up the harassing, discriminatory,

and retaliatory nature of its conduct

Case 1:18-cv-25428-C|\/|A Document 1 Entered on FLSD Docket 12/26/2018 Page 4 of 8

23.

24.

25.

26.

Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff
and Plaintiff’s termination, which reasons it does not have, Defendant’s sexually
harassing conduct toward Plaintiff, and the aforementioned sexual comments/conduct and
advances were also motivating factors for Defendant’s adverse conduct toward Plaintiff
and Plaintiff’s termination.

As a result of the sexually harassing conduct to which the Plaintiff was subjected and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has
experienced and will continue to experience significant financial and economic loss in the
form of lost wages and lost benefits Plaintiff has also experienced and will continue to
experience emotional anguish, pain and suffering and loss of dignity damages Plaintiff
according demands lost economic damages in the form of back-pay and front-pay,
interest, lost benefits, and compensatory damages.

Plaintiff also requests punitive damages based on Defendant’s intentionai, willful, wanton
and malicious conduct.

Plaintiff further seeks her attorney’s fees and cost as permitted by law.

WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against

Defendant and an award of economic damages in the form of back-pay and front-pay, lost

wages,

interest, iost benefits, as well as compensatory damages, punitive damages and attorney’s

fees and cost as a result of Defendant’s conduct in violation of Title VII.

27.

28.

COUNT II
SEX/GENDER DISCRIMINATION

Plaintiff reasserts her allegations in paragraph 1-16 as fully set forth herein.
Section 200e-2 of Title VII of the Civil Rights Act of 1964 states in relevant part:

“(l) lt shall be an unlawful employment practice for an employer:

Case 1:18-cv-25428-C|\/|A Document 1 Entered on FLSD Docket 12/26/2018 Page 5 of 8

29.

30.

31.

32.

33.

34.

(b) To fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to compensation,
terms, conditions, or privileges of employment, because of such
individual’s race, color, religion, sex, national origin.”

Title VII accordingly prohibits discrimination based on sex.

The treatment to which Plaintiff was subjected by Defendant as set forth above and
incorporated herein, was the result of Plaintiff’s sex/gender, which male individuals were
not and would not have been subjected, in violation of Title VH.

Defendant’s alleged basis for its adverse conduct against the Plaintiff and Plaintiff’s
termination are pre~textual and asserted only to cover up the discriminatory nature of its
conduct.

Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff
and Plaintiff’s termination, which reasons it does not have, Defendant’s sexually
harassing conduct toward Plaintiff, and the aforementioned sexual comments/conduct and
advances were also motivating factors for Defendant’s adverse conduct toward Plaintiff
and Plaintiff’s termination

As a result of the sexually harassing conduct to which the Plaintiff was subject and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has
experienced and will continue to experience significant financial and economic loss in the
form of lost wages and lost benefits. Plaintiff has also experienced and will continue to
experience emotional anguish, pain and suffering and loss of dignity damages Plaintiff
accordingly demands lost economic damages in the form of back-pay and front~pay,
interest, lost benefits, and compensatory damages

Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton

and malicious conduct.

Case 1:18-cv-25428-C|\/|A Document 1 Entered on FLSD Docket 12/26/2018 Page 6 of 8

35. Plaintiff further seeks her attorney’s fees and cost as permitted by law.

Wl-IEREFORE, Plaintiff respectfully requests for the entry of a judgment against
Defendant and an award of economic damages in the form of back-pay and front-pay, lost
wages, interest, lost benefits, as well as compensatory damages, punitive damages and attorney’s
fees and costs as a result of Defendant’s conduct in violation of Title Vll.

§OU_NT.I_II_
RETALIATION

36. Plaintiff reasserts her allegations in paragraph l- 16 as fully set forth herein.
37. Section ZOOe-Z of Title VlI of the Civil Rights Act of 1964 states in relevant part:
“(l) It shall be an unlawful employment practice for an employer: d
s (c) To fail or refuse to hire or to discharge any individual, or otherwise to
discriminate against any individual with respect to compensation,
terms, conditions, or privileges of employment, because of such
individual’s race, color, religion, sex, national origin.”

38. Title VII accordingly prohibits retaliation against an employee for reporting conduct
which would violate the terms of Title VII.

39. Plaintiff’s reactions to Leroy Griffith’s remarks and complaints about Leroy Griffith were
protected activities under Title VII, for which she could not be adversely affected.

40. Shortly after complaining about Leroy’s Griffith’s actions and remarks, Plaintiff was
retaliated against by being terminated from her employment, in violation of Title VII.

4l. Defendant’s alleged basis for its adverse conduct against the Plaintiff and Plaintiff’s
termination are pre-textual and asserted only to cover up the discriminatory nature of its
conduct

42. Even if Defendant could assert legitimate reasons for its adverse actions against Plaintiff

and Plaintiff’s termination, which reasons it does not have, Defendant’s sexually

Case 1:18-cv-25428-C|\/|A Document 1 Entered on FLSD Docket 12/26/2018 Page 7 of 8

43.

44.

harassing conduct toward Plaintiff, and the aforementioned sexual comments/conduct and
advances were also motivating factors for Defendant’s adverse conduct toward Plaintiff
and Plaintiff’s termination

As a result of the sexually harassing conduct to which the Plaintiff was subjected and the
adverse employment actions suffered by Plaintiff related thereto, Plaintiff has
experienced and will continue to experience significant financial and economic loss in the
form of lost wages and lost benefits Plaintiff has also experienced and will continue to
experience emotional anguish, pain and suffering, and loss of dignity damages Plaintiff
accordingly demands lost economic damages in the form of back-pay and front-pay,
interest, lost benefits, and compensatory damages,

Plaintiff also requests punitive damages based on Defendant’s intentional, willful, wanton
and malicious conduct.

WHEREFORE, Plaintiff respectfully requests for the entry of a judgment against

Defendant and an award of economic damages in the form of back-pay and front-pay, lost

wages,

interest, lost benefits, as well as compensatory damages, punitive damages, and

attorney’s fees and costs as a result of Defendant’s conduct in violation of Title VlI.

URY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

December 26, 2018

Respectfully submitted

GALLARDO LAW OFFICE, P.A.
8492 sw s"‘ street

Miami, Florida 33144

Telephone: (305) 261-7000
Facsimile: (305) 261-0088

 

Case 1:18-cv-25428-C|\/|A Document 1 Entered on FLSD Docket 12/26/2018 Page 8 of 8

By: /s:/Elvis J. Adan
Elvis J. Adan, Esq.
Fla. Bar No.: 24223

